                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE

    UNITED STATES OF AMERICA,                )
                                             )
    v.                                       )      Action No. 2:19-CR-196
                                             )
                                             )
    MARK ADAM BURKE                          )



                              AFFIDAVIT IN SUPPORT OF
                              MOTION FOR HEARING ON
                                 PRE-TRIAL RELEASE


           I, Donald E. Spurrell, counsel to Mark Adam Burke, do hereby depose and

    say as follows:

           Defendant’s initial appearance was on January 13, 2020, at which time
    defendant waived an immediate hearing upon the expectation the issue of
    detention may be renewed later.
           On April 17, 2020, Defendant filed a Motion for a hearing on pre-trial
    release but on April 28, 2020, filed a motion that the hearing be continued to a
    later date. Defendant now wishes to present his motion for pre-trial release.
           Further Deponent saith not.

    Respectfully Submitted,

    s/Donald E. Spurrell
    Donald E. Spurrell, BPR# 012810
    128 East Market Street
    Johnson City, TN 37604
    Telephone:(423) 926-9421
    Facsimile: (888) 526-1020
    Email: donspurrell@mac.com




                                            1
Case 2:19-cr-00196-JRG-CRW Document 515-1 Filed 09/15/20 Page 1 of 2 PageID #:
                                  3620
                               CERTIFICATE OF SERVICE

          I hereby certify that on the 15th day of September 2020, a copy of the
    foregoing was filed electronically. Notice of this filing will be sent by operation
    of the Court’s electronic filing system to all parties indicated on the electronic
    filing receipt. All other parties will be served by regular U.S. mail. Parties may
    access this filing through the Court’s electronic filing system.


    Respectfully Submitted,
    s/Donald E. Spurrell




                                             2
Case 2:19-cr-00196-JRG-CRW Document 515-1 Filed 09/15/20 Page 2 of 2 PageID #:
                                  3621
